IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00054-CV

               IN THE MATTER OF THE MARRIAGE OF
               UMAR IBRAHIM AND UMMI LAWMAN
            AND THE INTEREST OF N.I. AND J.I., CHILDREN


                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 98923D


                          MEMORANDUM OPINION


      Appellant Umar Ibrahim files a Motion of Nonsuit, which we construe as a motion

to dismiss under Rule 42.1(a)(1). See TEX. R. APP. P. 42.1(a)(1). The Court grants the

motion, and this appeal is dismissed. Dismissal of this appeal does not prevent a party

from seeking relief to which it would otherwise be entitled. Id.



                                                REX. D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed September 23, 2020
[OT06]